Citation Nr: 1524065	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected migraines and asthma.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from August 1973 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the benefits sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2014.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  This includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Here, the Veteran contends, in part, that his sleep apnea began during his period of active military service.  At the October 2014 hearing before the undersigned Veterans Law Judge, the Veteran's spouse-to whom he has been married since his time on active duty-testified that he had snored like a "freight train" throughout their marriage, including while he was in service.  The Veteran has also contended, in the alternative, that he believes his sleep apnea to have been caused or worsened by his service-connected migraines or his service-connected asthma.

Review of the claims file reflects that the Veteran complained on two occasions during service of experiencing fatigue, insomnia, and daytime sleepiness, but no diagnosis was assigned on either occasion.  The Veteran further responded "Yes" when asked if he experienced "frequent trouble sleeping" on his March 1980 separation medical history report; however, no diagnosis was assigned at that time.  Post-service treatment records reflect that the Veteran was first diagnosed with obstructive sleep apnea in 2008 and has continued to seek treatment for the disability since that time.  

The Veteran underwent VA examination in January 2013, with addendum opinions added in March 2013 and January 2014.  Report of the January 2013 VA examination reflects that the Veteran reported a history of snoring, unrestful sleep, and apneic episodes.  The examiner further acknowledged the Veteran's in-service complaints of fatigability and trouble sleeping, as well as his 2008 diagnosis of obstructive sleep apnea.  However, the examiner offered a negative opinion as to direct service connection, finding it less likely than not that the Veteran's sleep apnea began in or was otherwise due to his time in service.  In so finding, the examiner stated that daytime sleepiness and insomnia are non-specific symptoms that are not known as having a link to sleep apnea.  The examiner concluded that the Veteran did not display any indication during service, or for many years thereafter, that he was experiencing sleep apnea and was in fact not diagnosed until more than 20 years after his separation from service.  In offering this opinion, however, the examiner did not consider the contentions of the Veteran and his spouse that he first began snoring while he was still on active duty and has continued snoring to the present.  In the March 2013 and January 2014 addendum opinions, different VA examiners offered opinions as to whether the Veteran's sleep apnea was caused or aggravated by service-connected migraines or asthma.  However, neither examiner considered the contentions of the Veteran and his spouse concerning the in-service onset of snoring.

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the examiners' opinions to date have not fully considered the Veteran's and his spouse's credible contentions concerning the in-service onset of snoring that has continued to the present.    

Thus, the Board finds that additional VA medical opinion is required.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's sleep apnea.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for sleep apnea, including as secondary to service-connected migraines and asthma.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the agency of original jurisdiction (AOJ) must arrange for the issuance of a medical opinion by one of the examiners who offered the January 2013, March 2013, and January 2014 opinions concerning the Veteran's claimed sleep apnea.  In opining as to whether any such disorder had its origin in service, the examiner must specifically discuss the credible contentions of the Veteran and his spouse concerning the in-service onset of snoring, which his spouse likened to a "freight train."  The Veteran's March 1980 separation report of medical history, at which time he complained of frequent trouble sleeping, as well as the in-service complaints of fatigue, daytime sleepiness, and insomnia, must be discussed in the context of any negative opinion.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file.  Such opinion is needed to fully and fairly evaluate the claim of service connection for sleep apnea.  See 38 U.S.C.A. § 5103A(d) (West 2014).

(If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the January 2013, March 2013, or January 2014 VA examiner is unavailable or if such examination is needed to answer the questions posed.)  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file should be referred to the VA examiner who provided the January 2013, March 2013, or January 2014 VA opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The examiner must provide additional opinion and discussion as to the medical probabilities that the Veteran's currently diagnosed obstructive sleep apnea is related to his period of military service.  In the context of any negative opinion, the reviewer must specifically address the credible statements of the Veteran and his spouse concerning the in-service onset of loud snoring, as well as the in-service complaints of fatigue and insomnia and the March 1980 report of medical history, at which time the Veteran reported frequent trouble sleeping.  

The examiner must set forth in detail medical reasons for accepting or rejecting the Veteran's theory of entitlement to service connection on a direct basis.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  The examiner should provide the opinions requested above.)

2.  After the requested development has been completed, the examination report must be reviewed to ensure that it is in compliance with the directives of this remand.  If any report is deficient in any manner, it must be returned to the examiner.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




